DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/21/2022 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 
The examiner notes that while the claims recite components which are the “same size”, the claims use open ended transitional phrases like “comprising” and “including”, therefore the system and the instruments are not limited to only the recited components (see MPEP 2111.03I). For instance, the claims do not preclude the system from comprising a second plurality of femoral trial components that are a different size from the plurality of femoral trial components. It is also noted that the claims never positively require that the trays/retainers contain and retain the components. Features of the trays are directed to an intended use of the trays and the trays only need to be capable of retaining components.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7, 9, 13-15, and 17 each recite the limitation "the surgical instrument assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 2016/0367370 (hereafter referred to as Kim) in view of Wogoman et al. 2013/0006371 (hereafter referred to as Wogoman).
Regarding claims 1, 2, and 10, Kim discloses a surgical instrument system, comprising a plurality of orthopaedic surgical instruments including (“including” is synonymous with comprising and considered open-ended; see MPEP 2111.03I) a plurality of femoral trial components, including a right and left femoral trial component that are the same size (left and right S7; left and right S9; left and right S11 as shown in fig.14), wherein each of the plurality of femoral trial components has a common size (fig.14 shows an equal sized right and left femoral trial for three different sizes; the claims do not limit the system to include only one plurality or only one left and right femoral trial component), and a plurality of tibial tray trial components S-91, S-93, and S-95 (fig.14), a first instrument sterilization tray 11 (fig.12 shows three trays 11 therefore any one may be considered a first tray) having a plurality of instrument retainers 111 configured to retain the orthopaedic surgical instruments during sterilization and transport thereof (par.63 discloses the trays can be used for sterilization and they are capable of being used for transport; par.64 discloses brackets 111 fix the instruments), wherein the first instrument sterilization tray is devoid of any of the plurality of tibial tray trial components when any of the plurality of instrument retainers of the first instrument sterilization tray have one of the plurality of femoral trial components or one of the plurality of tibial bearing trial components retained thereto (this is directed to the intended use of the tray and the tray is capable of being used as claimed; for instance someone could place just one femoral trial component on a tray and this would meet the limitation), and a second instrument sterilization tray 11 (fig.12 shows three trays 11 therefore one may be considered a second tray) having a plurality of instrument retainers 111 configured to retain the orthopaedic surgical instruments during sterilization and transport thereof (par.63 discloses the trays can be used for sterilization and they are capable of being used for transport; par.64 discloses brackets 111 fix the instruments), wherein the second instrument sterilization tray is devoid of any of the plurality of femoral trial components and any of the plurality of tibial bearing trial components when any of the plurality of instrument retainers of the second instrument sterilization tray have one of the plurality of tibial tray trial components retained thereto (this is directed to the intended use of the tray and the tray is capable of being used as claimed; for instance someone could place just one tibial tray trial component on a tray and this would meet the limitation). Kim discloses the invention substantially as claimed and as discussed above, however, Kim does not disclose that the system comprises a plurality of tibial bearing trial components, wherein (i) each of the plurality of tibial bearing trial components has a common size that is the same as the common size of the plurality of femoral trial components, and (ii) each of the plurality of tibial bearing trial components includes a locking mechanism, wherein (i) each of the tibial tray trial components has a size that is different from the size of at least some of the other of the plurality of tibial tray trial components, and (ii) each of the plurality of tibial tray trial components includes a locking mechanism that mates with the locking mechanisms of the plurality of tibial bearing trial components such that each of the plurality of tibial bearing trial components is configured to be separately coupled to each of the plurality of tibial tray trial components.
Wogoman teaches a surgical instrument system, in the same field of endeavor, wherein the system comprises tibial tray trial components (considered the combination of 14 and 16 as shown in figs. 1 and 6) having different sizes for the purpose of allowing for selection of a tray trial component which provides maximum coverage of the resected surface of the patient’s tibia without overhang (par.153). Wogoman teaches that the system further comprises a plurality of tibial bearing trials (considered the combination of shims 190 and surfaces 300 or 340) for articulation with femoral trials (par.100), wherein the tibial bearing trials have locking mechanisms 222, 232, 234 (fig.10), 326, 328 (fig.12), 368, 370 (fig.14) which mate with locking mechanisms 94 and 120 of the tibial tray trials (fig.4; pars. 102 and 108 discuss how the components mate with one another) such that each of the bearing trial components is capable of being separately coupled to each of the tray trial components (par.165 discusses trying various combinations of bearing trials therefore the components are each separately couplable to the tray) for the purpose of allowing the surgeon to try various combinations to determine which implant size and configuration will have the best stability in flexion and extension while permitting the desired kinematics (par.170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interchangeable tibial bearing trial components as well as the plurality of sizes of tibial tray components taught by Wogoman with the system of Kim in order to allow for the surgeon to optimize the fit of the tray on the resected tibia and to determine an optimal implant configuration for providing the best stability and desired kinematics to the joint. Wogoman teaches the bearings are configured to rotate with respect to a femoral trial (par.100), therefore it would have been obvious to provide the bearings in a same size as the femoral trials of Kim. It would also have been obvious to provide two bearings in a same size in order to accommodate both the left and right femoral trials of a given size of Kim. The examiner reiterates that the claims do not limit the system to only the claimed components or to components being retained within a tray. Therefore, the system of Kim in view of Wogoman which includes at least all of the claimed components is capable of being used as claimed with the trays of Kim.
Regarding claims 3 and 11, see Wogoman par.105 and figs. 13 and 14 for the mobile bearing trial 340 embodiment.
Regarding claims 4 and 12, see Wogoman par. 99 and figs. 11 and 12 for the fixed bearing trial 300 embodiment.
Regarding claims 5 and 13, see Kim fig.14 and par.74 for cutting blocks 51, 53, 55 sized the same as respective femoral trial components. No details of the cutting blocks are claimed, therefore since the instruments 51, 53, 55 of Kim are block shaped and used for cutting, they are considered cutting blocks.
Regarding claims 6, 7, 14, and 15, see Kim fig.14 and par.74 for tools S-31, S-33, and S-55 sized the same as respective femoral trial components. Since the claims do not require any detailed structure for the “femoral notch guide” or the “femoral finishing guide”, the tools S-31, S-33, and S-55 may be considered either of these since they can function to guide cutting a femoral notch or guide “finishing” cutting the femur. 
Regarding claims 8 and 16, see Wogoman fig.15 which shows plate 14 and removable post 390. This embodiment also has the locking mechanism 94 and 120 for locking with the bearing trials (par. 172).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wogoman as applied to claims 1 and 10 above, and further in view of Linehan 6,855,150 (hereafter referred to as Linehan). Kim in view of Wogoman discloses the invention substantially as claimed and as discussed above. Kim further discloses a third instrument sterilization tray 11 capable of retaining patella trial components (fig.12). However, Kim in view of Wogoman does not disclose that the surgical instrument system further includes a plurality of patella trial components, wherein (i) each of the patella trial components has a size that is different from the size of at least some of the other of the plurality of patella trial components, and (ii) at least one of the plurality of patella trial components includes a bearing surface configured to articulate with each of the plurality of femoral trial components.
Linehan teaches a surgical instrument system, in the same field of endeavor, wherein the system includes a plurality of patella trial components, wherein (i) each of the patella trial components has a size that is different from the size of at least some of the other of the plurality of patella trial components, and (ii) at least one of the plurality of patella trial components includes a bearing surface 1 configured to articulate with a femoral component (fig.1; col.5, l.64-col.6, l.8) for the purpose of providing the surgeon with the ability to trial different sized patella components which will decrease patella implant failures (col.9, ll.55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the patella trialing system taught by Linehan to the instrument system of Kim in view of Wogoman in order to determine an optimal patellar implant for a particular patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774